         Case 14-34572             Doc 41     Filed 10/18/18 Entered 10/18/18 08:29:10                                   Desc Main
                                               Document     Page 1 of 14
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

              In re: PLATINUM PLUMBING COMPANY,                                                 § Case No. 14-34572
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on September 23, 2014. The undersigned trustee was appointed on September 23, 2014.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                56,103.81

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                0.00
                                    Administrative expenses                                          14,057.54
                                    Bank service fees                                                   960.02
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                                  0.00
                                    Exemptions paid to the debtor                                         0.00
                                    Other payments to the debtor                                          0.00
                             Leaving a balance on hand of 1                         $                41,086.25
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 14-34572              Doc 41  Filed 10/18/18 Entered 10/18/18 08:29:10 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 14case was 03/18/2015
                                                                       this
       and the deadline for filing governmental claims was 03/23/2015. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $6,055.19. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $6,055.19, for a total compensation of $6,055.19. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/17/2018                    By: /s/THOMAS E. SPRINGER
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                     Case 14-34572                     Doc 41      Filed 10/18/18 Entered 10/18/18 08:29:10                                Desc Main
                                                                    Document     Page 3 of 14
                                                                                                                                                               Exhibit A


                                                                             Form 1                                                                            Page: 1

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 14-34572                                                                Trustee:        (330640)     THOMAS E. SPRINGER
Case Name:       PLATINUM PLUMBING COMPANY,                                          Filed (f) or Converted (c): 09/23/14 (f)
                                                                                     §341(a) Meeting Date:        10/20/14
Period Ending: 10/17/18                                                              Claims Bar Date:             03/18/15

                                 1                                   2                          3                      4              5                   6

                    Asset Description                             Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                   Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                         Remaining Assets

 1       Business Checking Account #4361 Harris Bank                     500.00                         0.00                               0.00                    FA
          1 E Main St St Charles, IL 60174

 2       Security deposit for 204 Dearborn Ct Unit 121               2,000.00                           0.00                               0.00                    FA
          Geneva, IL 60134 Garden 6 Joint Venture 968 A W.
         Lake St Roselle, IL 60172

 3       A/R from 2006 Alexander Homes 144 Green Bay                27,761.17                    27,761.17                                 0.00                    FA
         Road
          Winnetka, IL 60093

 4       A/R from 2009 Ashton Builders 417 S Sleight Stre           84,093.40                    84,093.40                                 0.00                    FA
          Naperville, IL 60540

 5       A/R from 3/2014 Aspen Creek Partners                            546.80                      546.80                                0.00                    FA
          1045 Royal Bombay Court Naperville, IL 60563

 6       A/R from 2/2014 Biron Custom Homes                          1,283.50                       1,283.50                               0.00                    FA
          42W346 Hunters Hill Dr Campton Hills, IL 60175

 7       A/R from 1/2014 Blackberry Builders                             730.00                      730.00                                0.00                    FA
          44W767 Main Street Rd, Elburn, IL 60119

 8       A/R from 5/2013 Brad Drendel Builders                       5,839.01                       5,839.01                               0.00                    FA
          33 S. Huffman St. Naperville, IL 60540

 9       A/R from 2009 Bradley Land Group 1032 Ogden Ave            16,181.00                    16,181.00                                 0.00                    FA
          Downers Grove, IL 60515

10       A/R from 2008 Camus Development                            28,083.97                    28,083.97                                 0.00                    FA
          326 N West Ave Elmhurst, IL 60126

11       A/R from 4/2014 Cherco Creative Construction                2,105.50                       2,105.50                               0.00                    FA
          721 Fairview Ln South Elgin, IL 60177

12       A/R from 2011 Creber Construction Inc                       3,663.00                       3,663.00                               0.00                    FA
          244 E. Ogden Ave. Suite 111 Hinsdale, IL 60521

13       A/R from 4/2014 David A. Schultz Architects                 3,236.80                       3,236.80                               0.00                    FA
          PO Box 70 Medinah, IL 60157

14       A/R from 4/2014 Geneva Cabinets                             1,372.00                       1,372.00                               0.00                    FA
          321 Stevens St Geneva, IL 60134

15       A/R from 3/2014 Havlicek Builders                           1,171.37                       1,171.37                               0.00                    FA
          321 Stevens St Geneva, IL 60134



                                                                                                                                Printed: 10/17/2018 09:15 AM   V.14.14
                     Case 14-34572                    Doc 41      Filed 10/18/18 Entered 10/18/18 08:29:10                                 Desc Main
                                                                   Document     Page 4 of 14
                                                                                                                                                              Exhibit A


                                                                            Form 1                                                                            Page: 2

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 14-34572                                                               Trustee:        (330640)     THOMAS E. SPRINGER
Case Name:       PLATINUM PLUMBING COMPANY,                                         Filed (f) or Converted (c): 09/23/14 (f)
                                                                                    §341(a) Meeting Date:        10/20/14
Period Ending: 10/17/18                                                             Claims Bar Date:             03/18/15

                              1                                     2                          3                      4              5                    6

                    Asset Description                            Petition/            Estimated Net Value         Property      Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled       (Value Determined By Trustee,   Abandoned      Received by       Administered (FA)/
                                                                  Values            Less Liens, Exemptions,      OA=§554(a)      the Estate        Gross Value of
Ref. #                                                                                  and Other Costs)                                          Remaining Assets

16       A/R from 2/2014 Hellyer Custom Builders                        350.00                      350.00                                 0.00                   FA
          1999 Bucktail Lane, Suite 4 Sugar Grove, IL 60554

17       A/R from 12/2013 Kevin Keller                                   53.57                         0.00                                0.00                   FA

18       A/R from 2007 Matthies Builders                                866.93                      866.93                                 0.00                   FA
          4417 Downers Dr Downers Grove, IL 60515

19       A/R from 4/2014 McMaster Custom Homes                     14,713.00                    14,713.00                                  0.00                   FA
          1919 S Highland Ave #116 Lombard, IL 60148

20       A/R from 2008 Micon Construction                           5,048.97                       5,048.97                                0.00                   FA
          6301 S Cass Ave Suite 300 Westmont, Il 60559

21       A/R from 3/2014 Nehring Electrical                             916.83                      916.83                                 0.00                   FA
          813 E Locust St DeKalb, IL 60115

22       A/R from 2008 Prince Contractors                          15,771.26                    15,771.26                                  0.00                   FA
          1921 WILSON STE A BATAVIA, IL 60510

23       A/R from 4/2014 Rosenow Franzene                           7,382.75                       7,382.75                                0.00                   FA
          1325 Sycamore Rd DeKalb, IL 60115

24       A/R from 4/2014 Shodeen                                  144,044.01                   144,044.01                            55,000.00                    FA
          77 North First Street Geneva, IL 60134

25       A/R from 4/2014 Larry Sreckov                              1,898.00                       1,898.00                                0.00                   FA

26       A/R from 4/2014 Trinity Homes                              4,491.10                       4,491.10                                0.00                   FA
          11902 Swilly Court, ORLAND PARK, IL 60467

27       A/R from 2010 Village Carpentry                            1,582.00                       1,582.00                                0.00                   FA
          1065 Zygmunt Cir Westmont, IL 60559

28       A/R from 8/2011 Allan Gibson Address unknown               2,174.30                       2,174.30                                0.00                   FA

29       A/R from 8/2007 Ashton Builders                            2,202.47                       2,202.47                                0.00                   FA
          417 South Sleight St Naperville, IL 60540

30       A/R from 4/2014 Loren Bollman                                  130.80                      130.80                                 0.00                   FA
          2S580 Derussey Ln Sugar Grove, IL 60554

31       A/R from 2/2013 Brad Drendal Builders                      2,529.04                       2,529.04                                0.00                   FA
          428 Millcreek Ln Naperville, IL 60540

32       A/R from 3/2014 Liz Bradshaw                                   300.00                      300.00                               300.00                   FA
          111 N Greenwich Ln Geneva, IL 60134



                                                                                                                               Printed: 10/17/2018 09:15 AM   V.14.14
                     Case 14-34572                   Doc 41       Filed 10/18/18 Entered 10/18/18 08:29:10                                 Desc Main
                                                                   Document     Page 5 of 14
                                                                                                                                                              Exhibit A


                                                                            Form 1                                                                            Page: 3

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 14-34572                                                               Trustee:        (330640)     THOMAS E. SPRINGER
Case Name:       PLATINUM PLUMBING COMPANY,                                         Filed (f) or Converted (c): 09/23/14 (f)
                                                                                    §341(a) Meeting Date:        10/20/14
Period Ending: 10/17/18                                                             Claims Bar Date:             03/18/15

                               1                                    2                          3                      4              5                    6

                    Asset Description                            Petition/            Estimated Net Value         Property      Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled       (Value Determined By Trustee,   Abandoned      Received by       Administered (FA)/
                                                                  Values            Less Liens, Exemptions,      OA=§554(a)      the Estate        Gross Value of
Ref. #                                                                                  and Other Costs)                                          Remaining Assets

33       A/R from 2/2014 Linda Brubaker                                 115.00                      115.00                               115.00                   FA
          0N103 Alexander Geneva, IL 60134

34       A/R from 8/2008 Camus Development                              641.89                      641.89                                 0.00                   FA
          326 N West Ave Elmhurst, Illinois 60126

35       A/R from 4/2013 Mike Conneely Address Unknown                  115.00                         0.00                                0.00                   FA

36       A/R from 9/2009 Cutting Edge Construction                      551.42                      551.42                                 0.00                   FA
          1707 Quincy Ave Ste 137 Naperville, Illinois 60540

37       A/R from 5/2008 Dave Thomas Address Unknown                4,555.02                       4,555.02                                0.00                   FA

38       A/R from 4/2014 Robert Dieckman Address Unknown                172.50                         0.00                                0.00                   FA

39       A/R from 11/2012 Don Peterson                                  350.00                      350.00                                 0.00                   FA
          13688 Long Lake Ln Port Charlotte, FL 33953

40       A/R from 4/2014 Jackie Fallon                                  603.50                      603.50                                 0.00                   FA
          817 S Thurlow Hinsdale, IL 60521

41       A/R from 12/2013 Greg Ruf Address Unknown                       65.00                         0.00                                0.00                   FA

42       A/R from 5/2006 Jim Ginger Address Unknown                10,325.29                    10,325.29                                  0.00                   FA

43       A/R from 4/2013 Vanji Johnson Address Unknown                  222.00                      222.00                                 0.00                   FA

44       A/R from 7/2006 Kim Clifford Address Unknown                   685.00                      685.00                                 0.00                   FA
          A/R from 7/2006 Kim Clifford Address Unknown

45       A/R from 4/2014 Lankenau Construction                          404.00                      404.00                               404.00                   FA
          28W041 Greenview Ave Warrenville, IL 60555

46       A/R from 3/2014 Jason & Misty Lee                               17.81                         0.00                               17.81                   FA
          5029 Woodland Western Springs, IL 60558

47       A/R from 2/2013 Brian & Danna Lee Address Unknow                 0.04                         0.00                                0.00                   FA

48       A/R from 1/2014 Chris Lewis Address Unknown                1,249.72                       1,249.72                                0.00                   FA

49       A/R from 5/2007 Matthies Builders                          1,249.95                       1,249.95                                0.00                   FA
          4417 Downers Drive Downers Grove, IL 60515

50       A/R from 7/2011 Micon Construction                             122.30                      122.30                                 0.00                   FA
          P. O. Box 2225 West Chester, PA 19380

51       A/R from 3/2014 Nehring Electrical (u)                         230.00                      230.00                               230.00                   FA
          PO Box 965 DeKalb, IL 60115



                                                                                                                               Printed: 10/17/2018 09:15 AM   V.14.14
                      Case 14-34572                      Doc 41      Filed 10/18/18 Entered 10/18/18 08:29:10                                Desc Main
                                                                      Document     Page 6 of 14
                                                                                                                                                                 Exhibit A


                                                                               Form 1                                                                            Page: 4

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 14-34572                                                                  Trustee:        (330640)     THOMAS E. SPRINGER
Case Name:        PLATINUM PLUMBING COMPANY,                                           Filed (f) or Converted (c): 09/23/14 (f)
                                                                                       §341(a) Meeting Date:        10/20/14
Period Ending: 10/17/18                                                                Claims Bar Date:             03/18/15

                                1                                      2                          3                      4              5                   6

                    Asset Description                               Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                     Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                     and Other Costs)                                         Remaining Assets

52       A/R from 2010 Normandy Homes Address Unknown                  1,255.53                       1,255.53                               0.00                    FA

53       A/R from 12/2012 Painting by Keller                                37.00                       37.00                               37.00                    FA
          Address Unknown

54       A/R from 3/2009 Real Time Sports                                  769.00                      769.00                                0.00                    FA
          1120-22 West Devon Ave. Elk Grove Village, IL
         60007

55       A/R from 10/2013 Vince Savandra                                   783.66                      783.66                                0.00                    FA
          761 56th St Clarendon Hills, IL 60514

56       A/R from 8/2012 Shodeen Homes                                     417.42                      417.42                                0.00                    FA
          916 Hawthorne Ln Geneva, IL 60134

57       A/R from 4/2014 Eric Shodeen                                      358.85                      358.85                                0.00                    FA
          916 Hawthorne Ln Geneva, IL 60134

58       A/R from 3/2014 Jean Smith                                        291.91                      291.91                                0.00                    FA
          26W110 Durfee Rd Wheaton, IL 60189

59       A/R from 2007 The Basement Guys                               1,838.12                       1,838.12                               0.00                    FA
          1633 THORNWOOD DRIVE HEATH, OH 43056

60       A/R from 1/2010 The Horton Group                              2,103.96                       2,103.96                               0.00                    FA
          125 S. Wacker Drive, Suite 2080 Chicago, IL 60606

61       A/R from 4/2013 Gail Wilkening Address Unknown                    115.00                      115.00                                0.00                    FA

62       1998 F250 Pickup Truck 235,000 miles                              500.00                         0.00         OA                    0.00                    FA
          204 Dearborn Ct Unit 121 Geneva, IL 60134
         Asset abandoned on 2/6/15

63       1999 E350 Econoline Van 230,000 miles                             500.00                         0.00         OA                    0.00                    FA
          204 Dearborn Ct Unit 121 Geneva, IL 60134
         Asset abandoned on 2/6/15

64       Office furniture, cabinets, computers, office                 2,500.00                           0.00                               0.00                    FA
          supplies 204 Dearborn Ct Unit 121 Geneva, IL
         60134

65       Pipe machines, generators, drills, shelves, saws              4,000.00                           0.00                               0.00                    FA
          snappers and rodder 204 Dearborn Ct Unit 121
         Geneva, IL 60134

66       Pipe, fittings, glue, pumps, regulators, connect              3,000.00                           0.00                               0.00                    FA
          204 Dearborn Ct Unit 121 Geneva, IL 60134

                                                                                                                                  Printed: 10/17/2018 09:15 AM   V.14.14
                      Case 14-34572                      Doc 41           Filed 10/18/18 Entered 10/18/18 08:29:10                                        Desc Main
                                                                           Document     Page 7 of 14
                                                                                                                                                                               Exhibit A


                                                                                  Form 1                                                                                      Page: 5

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 14-34572                                                                     Trustee:         (330640)       THOMAS E. SPRINGER
Case Name:        PLATINUM PLUMBING COMPANY,                                              Filed (f) or Converted (c): 09/23/14 (f)
                                                                                          §341(a) Meeting Date:           10/20/14
Period Ending: 10/17/18                                                                   Claims Bar Date:                03/18/15

                                 1                                            2                        3                         4                   5                    6

                     Asset Description                                  Petition/           Estimated Net Value             Property           Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled      (Value Determined By Trustee,       Abandoned           Received by       Administered (FA)/
                                                                         Values           Less Liens, Exemptions,          OA=§554(a)           the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                                   Remaining Assets

 66      Assets      Totals (Excluding unknown values)                   $423,168.44                 $409,744.52                                   $56,103.81                   $0.00



      Major Activities Affecting Case Closing:

                  Estate tax returns prepared and prompt determination letter sent November 14, 2017. After response received from IRS on prompt determination letter, Trustee will
                  review claims and file the Final report.

      Initial Projected Date Of Final Report (TFR):          March 15, 2017                  Current Projected Date Of Final Report (TFR):         October 3, 2018 (Actual)




                                                                                                                                              Printed: 10/17/2018 09:15 AM     V.14.14
                         Case 14-34572                    Doc 41           Filed 10/18/18 Entered 10/18/18 08:29:10                                                    Desc Main
                                                                            Document     Page 8 of 14
                                                                                                                                                                                          Exhibit B


                                                                                        Form 2                                                                                            Page: 1

                                                      Cash Receipts And Disbursements Record
Case Number:         14-34572                                                                              Trustee:              THOMAS E. SPRINGER (330640)
Case Name:           PLATINUM PLUMBING COMPANY,                                                            Bank Name:            Rabobank, N.A.
                                                                                                           Account:              ******7566 - Checking Account
Taxpayer ID #:       **-***5901                                                                            Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 10/17/18                                                                                    Separate Bond: N/A

   1             2                           3                                            4                                                  5                     6                  7

 Trans.     {Ref #} /                                                                                                                    Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                    Description of Transaction                     T-Code              $                  $                Account Balance
08/22/17       {24}        Shodeen Homes LLC                      Settlement Pursuant to Order                        1121-000               55,000.00                                 55,000.00
08/31/17                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          23.73          54,976.27
09/29/17                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          76.43          54,899.84
10/09/17                   The Law Office of William J. Factor,   Accounts receivable                                                         1,103.81                                 56,003.65
                           Ltd.
               {45}                                                                                      404.00       1121-000                                                         56,003.65
               {46}                                                                                       17.81       1121-000                                                         56,003.65
               {53}                                                                                       37.00       1121-000                                                         56,003.65
               {33}                                                                                      115.00       1121-000                                                         56,003.65
               {51}                                                                                      230.00       1221-000                                                         56,003.65
               {32}                                                                                      300.00       1121-000                                                         56,003.65
10/31/17                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          85.34          55,918.31
11/30/17                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          80.43          55,837.88
12/29/17                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          77.63          55,760.25
01/31/18                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          88.22          55,672.03
02/13/18       101         INTERNATIONAL SURETIES, LTD.           BOND PREMIUM PAYMENT ON LEDGER                      2300-000                                          15.49          55,656.54
                                                                  BALANCE AS OF 02/13/2018 FOR CASE
                                                                  #14-34572, yearly bond premium
02/28/18                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          74.73          55,581.81
03/30/18                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          79.94          55,501.87
04/30/18                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          77.16          55,424.71
05/15/18       102         FACTORLAW                              Pursuant to Order approving fees and                3210-600                                     14,025.95           41,398.76
                                                                  expenses entered 6/15/17
05/15/18       103         FACTORLAW                              Pursuant to Order approving fees and                3220-610                                          16.10          41,382.66
                                                                  expenses entered 6/15/17
05/31/18                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          82.98          41,299.68
06/29/18                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          57.42          41,242.26
07/31/18                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          63.27          41,178.99
08/31/18                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          61.20          41,117.79
09/28/18                   Rabobank, N.A.                         Bank and Technology Services Fee                    2600-000                                          31.54          41,086.25

                                                                                        ACCOUNT TOTALS                                       56,103.81             15,017.56         $41,086.25
                                                                                                 Less: Bank Transfers                             0.00                   0.00
                                                                                        Subtotal                                             56,103.81             15,017.56
                                                                                                 Less: Payments to Debtors                                               0.00
                                                                                        NET Receipts / Disbursements                       $56,103.81             $15,017.56




{} Asset reference(s)                                                                                                                                 Printed: 10/17/2018 09:15 AM        V.14.14
                         Case 14-34572                  Doc 41    Filed 10/18/18 Entered 10/18/18 08:29:10                                              Desc Main
                                                                   Document     Page 9 of 14
                                                                                                                                                                          Exhibit B


                                                                              Form 2                                                                                      Page: 2

                                                  Cash Receipts And Disbursements Record
Case Number:         14-34572                                                                 Trustee:            THOMAS E. SPRINGER (330640)
Case Name:           PLATINUM PLUMBING COMPANY,                                               Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******7566 - Checking Account
Taxpayer ID #:       **-***5901                                                               Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 10/17/18                                                                       Separate Bond: N/A

   1             2                         3                                   4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                     Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From            Description of Transaction              T-Code              $                  $               Account Balance


                                                                                                                                Net             Net                    Account
                                                                             TOTAL - ALL ACCOUNTS                             Receipts     Disbursements               Balances

                                                                             Checking # ******7566                            56,103.81             15,017.56          41,086.25

                                                                                                                            $56,103.81             $15,017.56        $41,086.25




{} Asset reference(s)                                                                                                                  Printed: 10/17/2018 09:15 AM       V.14.14
                    Case 14-34572              Doc 41     Filed 10/18/18 Entered 10/18/18 08:29:10                           Desc Main
                                                           Document     Page 10 of 14

                                                          EXHIBIT C
                                                   ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: March 18, 2015

Case Number: 14-34572                                               Page: 1                                             Date: October 17, 2018
Debtor Name: PLATINUM PLUMBING COMPANY,                                                                                 Time: 09:15:04 AM
Claim #   Creditor Name & Address                    Claim Type    Claim Ref. No. / Notes         Amount Allowed         Paid to Date     Claim Balance

          THOMAS E. SPRINGER                         Admin Ch. 7                                          $6,055.19              $0.00          6,055.19
200       300 S. County Farm Rd., Ste.I
          Wheaton, IL 60187
          THOMAS E. SPRINGER                         Admin Ch. 7                                          $5,034.00              $0.00          5,034.00
200       SPRINGER BROWN, LLC
          300 S. County Farm Road ,Suite I
          Wheaton, IL 60187
          THOMAS E. SPRINGER                         Admin Ch. 7                                             $32.04              $0.00              32.04
200       SPRINGER BROWN, LLC
          300 S. County Farm Road ,Suite I
          Wheaton, IL 60187
          LOIS WEST, CPA                             Admin Ch. 7                                          $1,823.50              $0.00          1,823.50
200       Kutchins, Robbins, & Diamond, Ltd.
          1101 Perimeter Drive, Suite #760
          Schaumburg, IL 60173
BOND      INTERNATIONAL SURETIES, LTD.               Admin Ch. 7                                             $15.49             $15.49               0.00
200       SUITE 420
          701 POYDRAS STREET
          New Orleans, LA 70139
SPECEXP FACTORLAW                                    Admin Ch. 7                                             $16.10             $16.10               0.00
200     105 W. Madison                                             Pursuant to Order approving compensation and expenses entered 6/15/17
        Suite 1500
        Chicago, IL 60602
SPECFEE FACTORLAW                                    Admin Ch. 7                                        $14,025.95         $14,025.95                0.00
S       105 W. Madison                                             Pursuant to Order approving compensation entered 6/15/17
200     Suite 1500
        Chicago, IL 60602


4         FirstMerit Bank, N.A.                      Secured                                          $1,109,033.78              $0.00      1,109,033.78
 611      c/o FactorLaw
          105 W. Madison St., Suite 1500
          Chicago, IL 60602
1         Selective Insurance                        Unsecured                                            $7,572.69              $0.00          7,572.69
 610      Receivable Management Unit                               Pursuant to Litigation Agreement/506(c), unsecured creditors are guaranteed to
          40 Wantage Avenue                                        receive at least 10% of all accounts receivable collected . Total accounts receivable
          Branchville, NJ 07890                                    collected was $56,103.81 and 10% is $5,610.38. Claim 1 shall recieve its pro rata
                                                                   share which is 35% or $1,963.63.



2         Goode Industries, Inc. d/b/a M. Cooper     Unsecured                                          $12,404.02               $0.00         12,404.02
 610      Supply                                                   Pursuant to Litigation Agreement/506(c), unsecured creditors are guaranteed to
          Sosin & Arnold Ltd                                       receive at least 10% of all accounts receivable collected . Total accounts receivable
          9501 W 144th Place Ste 205                               collected was $56,103.81 and 10% is $5,610.38. Claim 2 shall recieve its pro rata
          Orland Park, IL 60462                                    share which is 58% or $3,254.02.
                    Case 14-34572   Doc 41   Filed 10/18/18 Entered 10/18/18 08:29:10                          Desc Main
                                              Document     Page 11 of 14

                                            EXHIBIT C
                                     ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: March 18, 2015

Case Number: 14-34572                                 Page: 2                                             Date: October 17, 2018
Debtor Name: PLATINUM PLUMBING COMPANY,                                                                   Time: 09:15:04 AM
Claim #   Creditor Name & Address       Claim Type   Claim Ref. No. / Notes          Amount Allowed        Paid to Date     Claim Balance

3         NexPump                       Unsecured                                           $1,433.69              $0.00          1,433.69
 610      820 Stover Dr Ste B                        Pursuant to Litigation Agreement/506(c), unsecured creditors are guaranteed to
          Elburn, IL 60119                           receive at least 10% of all accounts receivable collected . Total accounts receivable
                                                     collected was $56,103.81 and 10% is $5,610.38. Claim 3 shall recieve its pro rata
                                                     share which is 7% or $392.73.


<< Totals >>                                                                            1,157,446.45          14,057.54       1,143,388.91
         Case 14-34572        Doc 41      Filed 10/18/18 Entered 10/18/18 08:29:10                   Desc Main
                                           Document     Page 12 of 14


                                TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

           Case No.: 14-34572
           Case Name: PLATINUM PLUMBING COMPANY,
           Trustee Name: THOMAS E. SPRINGER
                                              Balance on hand:                            $          41,086.25
            Claims of secured creditors will be paid as follows:

Claim       Claimant                              Claim Allowed Amount Interim Payments                Proposed
No.                                             Asserted       of Claim          to Date               Payment
   4        FirstMerit Bank, N.A.           1,109,033.78       1,109,033.78                   0.00     22,531.14
                                              Total to be paid to secured creditors:      $          22,531.14
                                              Remaining balance:                          $          18,555.11

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments           Proposed
                                                                                     to Date          Payment
Trustee, Fees - THOMAS E. SPRINGER                                  6,055.19                  0.00      6,055.19
Attorney for Trustee, Fees - THOMAS E. SPRINGER                     5,034.00                  0.00      5,034.00
Attorney for Trustee, Expenses - THOMAS E. SPRINGER                    32.04                  0.00         32.04
Accountant for Trustee, Fees - LOIS WEST, CPA                       1,823.50                  0.00      1,823.50
Other Fees: FACTORLAW                                              14,025.95           14,025.95            0.00
Other Expenses: FACTORLAW                                              16.10              16.10             0.00
Other Expenses: INTERNATIONAL SURETIES, LTD.                           15.49              15.49             0.00
                          Total to be paid for chapter 7 administration expenses:         $          12,944.73
                          Remaining balance:                                              $           5,610.38

             Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments           Proposed
                                                                                     to Date          Payment
                                                    None
                          Total to be paid for prior chapter administrative expenses:     $               0.00
                          Remaining balance:                                              $           5,610.38




   UST Form 101-7-TFR (05/1/2011)
           Case 14-34572         Doc 41      Filed 10/18/18 Entered 10/18/18 08:29:10                  Desc Main
                                              Document     Page 13 of 14




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $            5,610.38
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 21,410.40 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 26.2 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Selective Insurance                                     7,572.69                 0.00       1,984.35
  2            Goode Industries, Inc. d/b/a M. Cooper                 12,404.02                 0.00       3,250.35
               Supply
  3            NexPump                                                 1,433.69                 0.00         375.68
                             Total to be paid for timely general unsecured claims:          $            5,610.38
                             Remaining balance:                                             $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00


  UST Form 101-7-TFR (05/1/2011)
           Case 14-34572         Doc 41     Filed 10/18/18 Entered 10/18/18 08:29:10                  Desc Main
                                             Document     Page 14 of 14




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
